                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 20-7966-DMG (RAOx)                                    Date    June 15, 2021

Title Certain Underwriters at Lloyd’s London v. Zurich American                    Page     1 of 2
      Insurance Co., et al.

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                               NOT REPORTED
             Deputy Clerk                                             Court Reporter

   Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
            None Present                                               None Present

Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS ACTION
             SHOULD NOT BE DISMISSED FOR LACK OF SUBJECT MATTER
             JURISDICTION

        On August 31, 2020, Plaintiff Certain Underwriters at Lloyd’s London (“Lloyd’s”) filed a
Complaint against Defendants Zurich American Insurance Company (“Zurich”) and Bigge Crane
and Rigging Co. (“Bigge”) asserting claims for equitable subrogation, equitable indemnity, and
equitable contribution against Zurich, and express indemnification against Bigge, arising out of
costs of defense and settlement in the case Khanh Keomanee, et al. v. Suffolk Construction, et al.,
No. RG18910422 (Cal. Super. Ct. 2018) (the “Keomanee Action”). [Doc. # 1.]

        Lloyd’s asserts subject matter jurisdiction based on the existence of complete diversity,
28 U.S.C. § 1332, but the Complaint fails to adequately plead complete diversity between the
parties, namely, that Defendants are citizens of a different state than Lloyd’s. Diaz v. Davis, 549
F.3d 1223, 1234 (9th Cir. 2008) (citing Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267, 2 L.
Ed. 435 (1806)); see Compl. at ¶¶ 1, 3-5. The Complaint states that Lloyd’s is an
“unincorporated association of insurance syndicates existing under the laws of the United
Kingdom,” consisting of several limited companies incorporated under the laws of England and
Wales. See Johnson v. Columbia Props. Advantage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“a
partnership is a citizen of all of the states of which its partners are citizens”). Other courts
examining Lloyd’s unique structure have noted that each syndicate is comprised of hundreds of
thousands of member insurers, and each member, or “Name,” must be diverse from Defendants
to satisfy diversity jurisdiction. See Majestic Ins. Co. v. Allianz Int'l Ins. Co., 133 F. Supp. 2d
1218, 1223 (N.D. Cal. 2001); see also PHL Variable Ins. Co. v. Cont'l Cas. Co., No. CV 19-
06799-CRB, 2020 WL 1288454, at *3 (N.D. Cal. Mar. 18, 2020) (collecting cases). Without
more detailed allegations regarding the citizenship of each syndicate’s Names, the Court cannot
determine whether complete diversity exists.



CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk kt
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No.   CV 20-7966-DMG (RAOx)                                Date   June 15, 2021

Title Certain Underwriters at Lloyd’s London v. Zurich American               Page     2 of 2
      Insurance Co., et al.

        In light of the foregoing, Plaintiff is ORDERED TO SHOW CAUSE in writing by no
later than June 29, 2021 why this action should not be dismissed for lack of subject matter
jurisdiction.

IT IS SO ORDERED.




CV-90                           CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk kt
